Case 14-26279        Doc 43     Filed 03/11/19     Entered 03/11/19 15:06:04          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 26279
         Kevin C Jackson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/17/2014.

         2) The plan was confirmed on 12/10/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/20/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 03/14/2018.

         6) Number of months from filing to last payment: 44.

         7) Number of months case was pending: 56.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $79,248.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-26279             Doc 43       Filed 03/11/19    Entered 03/11/19 15:06:04                Desc         Page 2
                                                        of 3



 Receipts:

           Total paid by or on behalf of the debtor                 $10,492.70
           Less amount refunded to debtor                              $723.05

 NET RECEIPTS:                                                                                          $9,769.65


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $4,029.00
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                              $391.56
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $4,420.56

 Attorney fees paid and disclosed by debtor:                       $350.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim            Claim       Principal      Int.
 Name                                      Class   Scheduled      Asserted         Allowed        Paid         Paid
 Afni (Original Creditor:10 Sprint)    Unsecured         317.00           NA              NA            0.00       0.00
 American Collection Corp              Unsecured         100.00           NA              NA            0.00       0.00
 Asset Acceptance                      Unsecured      1,950.00       2,326.04        2,326.04      2,326.04        0.00
 CCSI                                  Unsecured         675.00        675.00          675.00        675.00        0.00
 City of Blue Island                   Unsecured         500.00           NA              NA            0.00       0.00
 City of Chicago Parking Tickets       Unsecured      7,000.00            NA              NA            0.00       0.00
 Commonwealth Edison Company           Unsecured           1.00           NA              NA            0.00       0.00
 Credit Management Lp                  Unsecured         193.00           NA              NA            0.00       0.00
 Creditors Discount & Audit Company    Unsecured         315.00           NA              NA            0.00       0.00
 Dependon Collection Service           Unsecured         997.00           NA              NA            0.00       0.00
 Hsbc Bank                             Unsecured           1.00           NA              NA            0.00       0.00
 Internal Revenue Service              Priority          800.00        814.87          814.87        814.87        0.00
 Internal Revenue Service              Unsecured            NA         733.40          733.40        733.40        0.00
 Ma/Nco Financial (Original Creditor   Unsecured         746.00           NA              NA            0.00       0.00
 Mcsi Inc                              Unsecured         250.00           NA              NA            0.00       0.00
 Med Busi Bur                          Unsecured         300.00           NA              NA            0.00       0.00
 National Recovery Agency              Unsecured         113.00           NA              NA            0.00       0.00
 Nationwide Cassel LLC                 Unsecured           0.00           NA              NA            0.00       0.00
 Nco Fin/55                            Unsecured      1,070.00            NA              NA            0.00       0.00
 Nco Fin/99                            Unsecured         623.00           NA              NA            0.00       0.00
 Nco-Medclr (Original Creditor:Windy   Unsecured         339.00           NA              NA            0.00       0.00
 Peoples Energy Corp                   Unsecured         800.00        799.78          799.78        799.78        0.00
 Peoplesene                            Unsecured         662.00           NA              NA            0.00       0.00
 PLS Loan Store                        Unsecured           1.00           NA              NA            0.00       0.00
 Regional Recovery Serv                Unsecured          84.00           NA              NA            0.00       0.00
 Rmi/Mcsi (Original Creditor:04 Vill   Unsecured         250.00           NA              NA            0.00       0.00
 Social Security Admin                 Unsecured     64,752.00            NA              NA            0.00       0.00
 West Asset Management                 Unsecured         634.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-26279        Doc 43      Filed 03/11/19     Entered 03/11/19 15:06:04             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                  $814.87            $814.87              $0.00
 TOTAL PRIORITY:                                            $814.87            $814.87              $0.00

 GENERAL UNSECURED PAYMENTS:                              $4,534.22          $4,534.22              $0.00


 Disbursements:

         Expenses of Administration                             $4,420.56
         Disbursements to Creditors                             $5,349.09

 TOTAL DISBURSEMENTS :                                                                       $9,769.65


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
